—Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered on or about July 21, 1997, which denied defendant’s motion made pursuant to CPL 440.10 to vacate a judgment of the same court (Stephen Crane, J.), rendered November 15, 1984, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
The court properly denied defendant’s motion without a hearing (see, People v Satterfield, 66 NY2d 796; People v Partridge, 242 AD2d 788).
Defendant’s claims either should have been raised on his direct appeal (CPL 440.10 [2] [c]) or consisted of conclusory unsupported allegations by defendant that were contradicted by the plea and sentencing minutes. Concur — Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.